USCA11 Case: 21-12127      Date Filed: 07/26/2022   Page: 1 of 6




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12127
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHRISTIAN BROWN,
a.k.a. Fat Boy,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:13-cr-20391-KMW-1
                   ____________________
USCA11 Case: 21-12127             Date Filed: 07/26/2022         Page: 2 of 6




2                          Opinion of the Court                       21-12127


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
        Christian Lee Brown, a counseled federal prisoner, appeals
following the district court’s denial of his renewed motion for com-
passionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by
section 603(b) of the First Step Act. 1 In denying the motion, the
district court found Brown’s health concerns did not constitute an
extraordinary and compelling reason warranting relief and that the
18 U.S.C. § 3553(a) factors did not support release. In his counseled
brief on appeal, Brown asserts the district court failed to consider
whether it could have placed him on supervised release, but he
does not otherwise expressly refer to the § 3553(a) factors and does
not argue they weighed in favor of his release. He also asserts the
district court abused its discretion when it found he did not have
extraordinary and compelling reasons warranting release based on
his health conditions and he contends our decision in United States
v. Bryant, 996 F.3d 1243 (11th Cir.), cert. denied, 142 S. Ct. 583
(2021), is contrary to the First Step Act. After review, 2 we affirm.
     In 2018, Congress enacted the First Step Act, which, in part,
amended 18 U.S.C. § 3582(c)(1)(A) to increase the use and


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
2 We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for
abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 21-12127          Date Filed: 07/26/2022    Page: 3 of 6




21-12127                  Opinion of the Court                      3

transparency of compassionate release of federal prisoners. See
First Step Act § 603. The statute provides a court may not modify
a term of imprisonment once it has been imposed except under
certain circumstances. 18 U.S.C. § 3582(c). In the context of com-
passionate release, the statute provides:
       [T]he court, upon . . . motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the [BOP] to bring a mo-
       tion on the defendant’s behalf or the lapse of 30 days
       from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may re-
       duce the term of imprisonment . . . after considering
       the factors set forth in [18 U.S.C.] section 3553(a) to
       the extent that they are applicable, if it finds that—ex-
       traordinary and compelling reasons warrant such a
       reduction.

Id. § 3582(c)(1)(A)(i).
       The § 3553(a) factors include, among other things, the na-
ture and circumstances of the defendant’s offense, his history and
characteristics, and the need to protect the public from further
crimes of the defendant. 18 U.S.C. § 3553(a). It is the defendant’s
burden to show his circumstances warrant a reduction. 18 U.S.C.
§ 3582(c)(1)(A)(i).
       Brown does not adequately argue against the district court’s
finding that the § 3553(a) factors did not merit his release. Alt-
hough he argues a supervised release sentence was not available to
USCA11 Case: 21-12127           Date Filed: 07/26/2022      Page: 4 of 6




4                        Opinion of the Court                    21-12127

him at his initial sentencing, he does not meaningfully challenge
the district court’s finding the § 3553(a) factors did not merit his
release, other than in a perfunctory way. See Sapuppo v. Allstate
Floridian Ins., Co., 739 F.3d 678, 681 (11th Cir. 2014) (stating an
appellant abandons a claim where he makes only a passing refer-
ence to it or refers to it in a perfunctory manner without authority
or argument in support). As such, arguments in this regard are
therefore abandoned, and we may consider the issue forfeited. See
United States v. Campbell, 26 F.4th 860, 873 (11th Cir. 2022) (en
banc) (explaining forfeiture is the failure to make a timely assertion
of a right, and the failure to raise an issue in an initial brief on direct
appeal is treated as forfeiture of the issue). Further, to the extent
the § 3553(a) factors determination was an alternate independent
ground for denying his renewed motion, his failure to expressly
challenge it means we can affirm for this reason. See Sapuppo, 739
F.3d at 680 (stating when an appellant fails to challenge properly
on appeal one of the grounds on which the district court based its
judgment, he is deemed to have abandoned any challenge of that
ground and the judgment is due to be affirmed).
       Even if Brown has sufficiently preserved his challenge to the
§ 3553(a) factors, we conclude that it still fails. The district court
put great weight on Brown’s criminal history, his status as an
armed career criminal, and the seriousness of his offense conduct,
and it had the discretion to put great weight on those factors. See
United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016) (“The
weight given to any specific § 3553(a) factor is committed to the
USCA11 Case: 21-12127            Date Filed: 07/26/2022       Page: 5 of 6




21-12127                  Opinion of the Court                             5

sound discretion of the district court.”). It did not explicitly state it
considered each factor or enumerate the factors, but it did not have
to do so. See United States v. Kuhlman, 711 F.3d 1321, 1326 (11th
Cir. 2013) (explaining generally, when a district court considers the
§ 3553(a) factors, it need not state on the record that it has explicitly
considered each of them or discuss each of them). Additionally, his
assertion the district court did not consider the kinds of sentences
available at the time of his initial sentencing or his self-created re-
lease plan did not meet his burden of showing the sentencing fac-
tors merited relief. See 18 U.S.C. § 3582(c)(1)(A)(i).
        Because we affirm the district court’s consideration of the
§ 3553(a) factors, we need not address whether Brown identified an
“extraordinary and compelling reason” for his release. 3 See United
States v. Tinker, 14 F.4th 1234, 1237-38 (11th Cir. 2021) (stating the
district court need not conduct the compassionate release analysis
in any particular order and the absence of even one condition—the
§ 3553(a) factors favoring the release, extraordinary and compelling
reasons for the release, and the reduction not endangering any per-
son or the community—would foreclose a sentence reduction).
Therefore, we affirm the decision of the district court.



3 As we do not address Brown’s “extraordinary and compelling reason” argu-
ments, we DENY the “Government’s Sealed Motion to Supplement the Rec-
ord with Brown’s One Page Medical Record.” To the extent the motion is
construed as including a request to seal the motion to supplement the record,
the motion to seal is GRANTED.
USCA11 Case: 21-12127   Date Filed: 07/26/2022   Page: 6 of 6




6                 Opinion of the Court              21-12127

     AFFRIMED.